= E ae
IN THE UNITED STATES DISTRICT COURT F EB L. c: 3)
FOR THE DISTRICT OF MONTANA AUG 13 2019
BILLINGS DIVISION fo
Clerk, U S District Court

District Of Montana

Billings
UNITED STATES OF AMERICA, CR 18-128-BLG-SPW-2
Plaintiff,
VS.
ORDER
DAVID LOPEZ,
Defendant.

 

 

Pending before the Court is a motion of the United States of America to file
Exhibit 1 of its response to the defendant’s motion to suppress under seal (Doc.
66). For good cause being shown,

IT IS HEREBY ORDERED that the Motion to Seal Exhibit 1 of the
United States' Response to Defendant's Motion to Suppress under seal (Doc. 66) is
GRANTED.

The Clerk of Court is directed to file Exhibit 1 under seal.

DATED this “day of August, 2019.

Lever ¢ (hten

SUSAN P. WATTERS
United States District Judge

1
